Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendment filed 06/03/2022, the application is still pending. Applicant's arguments have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of Christopher H. Rank et al. (US Publication 2015/0379107) and Fabrice Helliker et al. (US Publication 2017/0031779).

Response to Arguments
2. 	Applicant’s arguments are summarized as the following:
A.	 Rank does not describe that the replication target is logically excluded from a plurality of source storage systems, or that the plurality of source storage systems is synchronously replicating a dataset among themselves that is then non-synchronously replicated, in portions, to a target storage system that is logically excluded from the plurality of source storage systems. Helliker does not remedy the deficiencies of Rank with respect to claim 1. Helliker merely describes selecting source and target nodes, and defining a data movement operation between them.
In view of applicant’s argument A, the examiner notes with regards to “logically excluding the target storage system” there appears to be no support, definition, or explanation of the applicant’s inventive concept in regard to this interpretation. (Based on the interview conducted on 06/07/2022, the examiner believes the applicant intends to refer to the “pod” arrangement of storage systems grouped using what the specification terms “logical extents” which is further implied as used to identify data block identities. Paragraph [0168 and 0197])

Examiner further notes the disclosure of Rank discloses that asynchronous replication does not have any impact on the database transaction response time, and therefore would fulfill any independence requirement of the claimed inventive concept. (Paragraph [0013 and 0014] of Rank])

B.	Rank fails to describe or suggest non-synchronously replicating portions of a dataset from a plurality of source storage systems (that are currently synchronously replicating the dataset among each other) to a target storage system that is logically excluded from the plurality of source storage systems, based on a selection, by the target storage system, of source storage systems from the plurality of source storage systems, the selection itself being based on a determination of computing environment factors affecting performance of non-synchronous replication of data from the plurality of source storage systems to the target storage system.
In view of applicant’s argument B, the examiner notes the selecting part of a data set to replicate asynchronously between the source and target, has been addressed regarding the concept disclosed in the prior art. Rank does not explicitly use the term “non-synchronously replicating”, however according to the applicant’s use of the term “asynchronous” in applicant’s specification, the examiner interprets “non-synchronous” to be synonymous with the common term. Rank further defines “asynchronous” replication to mean data copies made out-of-synch, and the examiner relies on any replication between elements RDMS, external replication component, and device in that manner to convey the meaning of “non-synchronous”.

The examiner further notes asynchronous data backup or replication has been known and commonly practice in the pertinent art. Incremental backup has also been known and commonly practiced in the art in incrementally backing up only the portion of the data that is not consistent between the multiple sets of data being copied from the RDMS, external replication component, and device. Considering the device of Rank also contains a “replication agent” (Paragraph [0041]) which is responsible for determining events that indicate the replication mode (Paragraph [0043]), the examiner finds no error in the equivalence made to the claimed limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher H. Rank et al. (US Publication 2015/0379107), hereafter Rank and Fabrice Helliker et al. (US Publication 2017/0031779), hereafter Helliker.

Regarding claims, 1, 8, and 15 Rank discloses a storage system (via replication mode switch from synchronous to asynchronous) comprising a computer processor (processor 6002) and a computer memory (main memory 6004) operatively coupled to the computer processor (via bus 6008), the computer memory storing computer program instructions (instructions 6024) that, when executed by the computer processor, cause the storage system to carry out the steps of:

Identify, by a target storage system (via device 5070),  multiple portions of a dataset (transaction log records via transactions) that is being synchronously replicated among a plurality of source storage systems (multiple electronic locations via source data base; Paragraph [0004, 0012, and 0041]; Figure 5); 

for each portion of the identified multiple portions of the dataset (portion of the database or entire database via subscription; Paragraph [0012]):

determine one or more computing environment factors (via triggering event) affecting performance of non-synchronous replication of data (network suffering via an outage, heavy traffic, or is too slow) from one or more of the plurality of source storage systems (via database servers 5010 or 5060) to the target storage system; (Paragraph [0016]; Figure 5)

non-synchronously replicating (via updates pushed to subscribed devices based on subscription; Paragraph [0012 and 0041]), from the one or more respective storage systems, the given portion of the dataset (transactions via subscriptions) to the target storage system. (Paragraph [0003 and 0034]

Rank does not explicitly use the term “non-synchronously replicating”, however according to the applicant’s use of the term “asynchronous” in applicant’s specification, the examiner interprets “non-synchronous” to be synonymous with the common term. Rank further defines “asynchronous” replication to mean data copies made out-of-synch, and the examiner relies on any replication between elements RDMS, external replication component, and device in that manner to convey the meaning of “non-synchronous”.

Rank does not explicitly disclose selecting, for a given portion of the dataset and based on the one or more computing environment factors, one or more respective source storage systems from among the plurality of source storage systems to utilize for non-synchronously replicating the given portion of the dataset from the one or more respective source storage systems to the target storage system.

Helliker, discloses selecting (select among a list), for a given portion of the dataset and based on the one or more computing environment factors, one or more respective source storage systems (potential source nodes) from among the plurality of source storage systems to utilize for non-synchronously replicating the given portion of the dataset from the one or more respective source storage systems to the target storage system. (Paragraph [0094])

Helliker and Rank are analogous art because they are from the same field of endeavor involving  replication between databases. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the distribution of source devices with the system Rank. The motivation behind the combination would have been to enable the ability to establish data sources, in data paths to repositories with policies in a visual manner that enables a system view with the ability to also view on a granular level. (Paragraph [0010])


Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein the dataset is synchronously replicated (via synchronous mode) among the one or more of the multiple source storage systems. (Paragraph [0013] of Rank)


Claims 3, 10, and 17 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein at least one of the one or more of the multiple source storage systems (via 10300) notifies the target storage system (notifies external replication component 1040 of the mode switch) that the dataset is ready to be replicated (notifying of the change via operate in newly switched mode; Paragraph [0036]). (Paragraph [0022] of Rank)


Claims 4, 11, and 18 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further the modified Rank discloses wherein the one or more respective source storage systems (potential source nodes) are selected based on the one or more computing environment factors (frequency or recovery point objective and retention time), and wherein the one or more respective source storage systems does not include all of the source storage systems in the multiple source storage systems. (Paragraph [0094])


Claims 5 and 12 are rejected for the reasons set forth hereinabove for claims 1 and 8, and further the modified Rank discloses wherein the dataset is a snapshot (via transaction log records comprise a history of the modifications done in the database). (Paragraph [0004] of Rank)


Claims 6, 13, and 19 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein the target storage system requests metadata (logs) describing the dataset, and wherein the metadata describes a hierarchical structure corresponding to distinct blocks of data (via organized, tracked data stored to form one or more structured relational databases; Paragraph [0038]) that make up the dataset. (Figure 5)


Claims 7, 14, and 20 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein determining the one or more computing environment factors (via triggering events) occurs prior to identification of the respective one or more source systems (prior to operating in the first replication mode, prior to any actual replications). (Paragraph [0036] of Rank) 


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE J TAYLOR/0802/2022Examiner, Art Unit 2181      

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181